Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of group I in the reply filed on 09/22/21 is acknowledged.  The traversal is on the ground(s) that “the claimed opener robot arm includes the same claim elements in all of Groups I, II and Ill. Therefore, the claimed opener robot arm is identified the same in all groups and may be required for patentability” (see Response on page 2).  This is not found persuasive because the determination of serious burden is left to the examiner.  In this case, as explained in the restriction/election requirement mailed on 08/03/21, each group has distinct invention.   For example, group I is not required to have a paint robot arm in cooperation with the opener robot, wherein the paint robot arm having specific locations in relation to the hook/deck and/or door opener as recited in claims 6-14 of group II.  Furthermore, group I and II inventions are not required to have a painting system provided with a plurality of columns two hood/deck opener robot arms each attached to one of the columns, and seven-axis paint robot arms each attached to one of the four columns as described in group III.  Search and consideration of the three groups of inventions increases the time needed to provide a determination of patentability by increasing the review of prior art of each invention.  
The requirement is still deemed proper and is therefore made FINAL.

Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/22/21.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim(s) 1-3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Foti et al (US 5,941,679) alone and/or in view of Collmer (US 2012/0000312A1) and Yamamoto et al (US 5,014,644).
As claim 1, Foti et al discloses (see Fig 1-2, see specifically annotated Fig 2 for possible movement and positions of the robot arms) an opener robot arm (10) for opening a vehicle body panel (door), the opener robot arm comprising: a base (12) attached to a fixed surface (floor 16); a first link (see Fig 2) rotatably coupled at a first end to the base about a first axis (A1) of rotation; a second link (see Fig 2) rotatably coupled at a first end to a second end of the first link about a second axis (A2) of rotation which is parallel to the first axis of rotation; a third link (20) arranged perpendicular (see for the vertical positioning of arm 20 during rotation) to the second link and rotatably coupled at a first end to a second end of the second link about a third axis (A3) of rotation which is parallel to the second axis of rotation; a fourth link (see Fig 2) rotatably coupled at a first end to a second end of the third link about a fourth axis (A4) of rotation which is perpendicular to the third axis of rotation; and an opener tool (118) rotatably coupled at a first end to a second end of the fourth link about a fifth axis (A5) of rotation which is parallel to the fourth axis (A4) of rotation (see Fig 7). In Foti et al the base (12) can be considered attached to a fixed floor (16), although the base (12) is not directly connected to a fixed surface (floor 16).  In any event, in treating automotive bodies, Yamamoto et al teaches an opener robot (200) or a coating robot 

    PNG
    media_image1.png
    709
    691
    media_image1.png
    Greyscale

As to claim 2, in Foti et al the first, second and third axes of rotation are vertical and the fourth and fifth axes of rotation are horizontal. 
Regarding claim 3, Foti et al lacks teaching the base attached to a wall of a painting booth.  However, a base of a robot attached to a wall of a painting booth is known in the art; such as shown by Yamamoto et al (see Fig 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claim 4 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Foti et al (US 5,941,679) alone and/or in view of Collmer (US 2012/0000312A1) and Yamamoto et al (US 5,014,644) as applied to claims 1-3 above and further in view of Takahasi (US 2012/0325142A2).
Foti et al as modified lacks teaching six-axis or seven-axis paint robot arm. Yamamoto teaches a paint robot arm with a system having an opener robot arm. The use of six-axis or seven-axis paint robot arm is known in the art; for instance as taught by -Takahasi (see Abstract and para [0012].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use six-axis or seven-axis paint robot arm to reduce the size of a painting booth as taught by Takahasi (see para [0004].

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Herre et al (US 2011/0166708) teaches a painting device having robot arms sharing a common base (see Fig 18).  However, an opener robot arm and a paint robot .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/